                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               Civ. No. 7:16-cv-00123-D

BETHANY LANEY SCHILLING,                      )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       ORDER
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )

       Plaintiffs counsel filed a motion for approval of attorney's fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $41,246.00. Attorney's fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C.

§ 406(b). Plaintiff has previously been awarded attorney's fees under the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of $4,881.25 (ECF No. 28).

       Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee.

       It is ORDERED that Plaintiffs counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of$   3 S 1 000       , and refund to Plaintiff the smaller award between this amount and

the EAJA award.

       SO ORDERED, this        A1      day of October, 2019.




                                              J::Jrns c~           III
                                              United States District Judge
